Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021, 04/29/2021, 04/30/2021, 05/02/2021, 05/03/2021, 05/05/2021, 02/09/2022 and 03/07/2022 are being considered by the examiner.
Terminal Disclaimer
Electronic Terminal Disclaimer filled on 02/09/2022 was approved. 
Drawings
The drawing submitted on 12/21/2020 is considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The pertinent art of record NPL,  by Chen et al., ClariNet: Parallel Wave Generation in End-to-End Text-to-Speech” dated 2/22/2019, teach: (Abstract) In this work, we propose a new solution for parallel wave generation by WaveNet. In contrast to parallel WaveNet (van den Oord et al., 2018), we distill a Gaussian inverse autoregressive flow from the autoregressive WaveNet by minimizing a regularized KL divergence between their highly-peaked output distributions. Our method computes the KL divergence in closed-form, which simplifies the training algorithm and provides very efficient distillation. In addition, we introduce the first text-to-wave neural architecture for speech synthesis, which is fully convolutional and enables fast end-to-end training from scratch. It significantly outperforms the previous pipeline that connects a text-to-spectrogram model to a separately trained WaveNet (Ping et al., 2018). We also successfully distill a parallel waveform synthesizer conditioned on the hidden representation in this end-to-end model. 
The prior art of record, NPL “Parallel WaveNet: Fast High-Fidelity Speech Synthesis” dated 11/28/2017 by Aaron van den Oord et al. teach: 2 WaveNet Autoregressive networks model the joint distribution of high-dimensional data as a product of conditional distributions using the probabilistic chain-rule: p(x) = Y t p(xt|xt. Due to this nature, real time (or faster) synthesis with a fully autoregressive system is challenging. While sampling speed is not a significant issue for offline generation, it is essential for real-word applications. A version of WaveNet that generates in real-time has been developed [20], but it required the use of a much smaller network, resulting in severely degraded quality.  3 Parallel WaveNet While the convolutional structure of WaveNet allows for rapid parallel training, sample generation remains inherently sequential and therefore slow, as it is for all autoregressive models which use ancestral sampling. We therefore seek an alternative architecture that will allow for rapid, parallel generation. Inverse-autoregressive flows (IAFs) [15] are stochastic generative models whose latent variables are arranged so that all elements of a high dimensional observable sample can be generated in parallel. IAFs are a special type of normalising flow [3, 22, 4] which model a multivariate distribution pX(x) as an explicit invertible non-linear transformation f of a simple tractable distribution pZ(z) (such as an isotropic Gaussian distribution). 4 Probability Density Distillation Training the parallel WaveNet model directly with maximum likelihood would be impractical, as the inference procedure required to estimate the log-likelihoods is sequential and slow1 . We therefore introduce a novel form of neural network distillation [11] that uses an already trained WaveNet as a ‘teacher’ from which a parallel WaveNet ‘student’ can efficiently learn. To stress the fact that we are dealing with normalised density models, we refer to this process as Probability Density Distillation (in contrast to Probability Density Estimation). The basic idea is for the student to attempt to match the probability of its own samples under the distribution learned by the teacher. 
The prior art of record Hirose et al.(US 2010/0004934 A1) teach: (Abstract( A speech separating apparatus includes: a PARCOR calculating unit (102) that extracts vocal tract information from an input speech signal; a filter smoothing unit (103) that smoothes, in a first time constant, the vocal tract information extracted by the PARCOR calculating unit (102); an inverse filtering unit (104) that calculates a filter coefficient of a filter having a frequency amplitude response characteristic inverse to the vocal tract information smoothed by the filter smoothing unit (103), so as to filter the input speech signal using the filter having the calculated filter coefficient; and a voicing source modeling unit (105) that cuts out, from the input speech signal filtered by the inverse filtering unit (104), a waveform included in a second time constant shorter than the first time constant, so as to calculate, for each waveform that is taken, voicing source information from the each waveform.
The prior art of record, Grill et al.(US 2011/0202355 A1) teach: (Abstract) An apparatus for encoding includes a first domain converter, a switchable bypass, a second domain converter, a first processor and a second processor to obtain an encoded audio signal having different signal portions represented by coded data in different domains, which have been coded by different coding algorithms. Corresponding decoding stages in the decoder together with a bypass for bypassing a domain converter allow the generation of a decoded audio signal with high quality and low bit rate.
The prior art of record alone or in combination failed to teach, the invention of claims 2, 9, and 16, specifically “a vocoder that synthesizes a waveform corresponding to the input text using hidden representations from the convolutional block network, wherein the vocoder of the text-to-waveform neural network system was trained using a loss that comprises a divergence loss, which is obtained by minimizing a regularized Kullback-Leibler (KL) divergence between output distributions of a pretrained autoregressive vocoder and the vocoder for a set of training data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656